Order affirmed, without costs, in the following memorandum: The paper delivered by respondent to appellant was not a subpoena duces tecum such as is described in subdivision 2 of section 73 of the General Business Law but a mere request issued pursuant to subdivision 1 of that section. Such a request is not subject to a motion to vacate, quash or modify. The propriety of a licensee’s failure to produce records so requested is reviewable only if and after action is taken by respondent affecting the license (General Business Law, § 79; cf. Matter of Union Ins. Agency v. Holz, 1 A D 2d 945, app. dsmd. and mot. for lv. to app. den. 1 N Y 2d 644, 921, app. dsmd. 353 U. S. 932).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Bubke, Foster and Scileppi. Judge Van Voobhis dissents and votes to reverse in the following opinion.